Appeal by defendant from a judgment of the Supreme Court, Kings County, entered April 8, 1963 after a jury trial, convicting him of the violation of the Public Health Law with respect to narcotic drugs, as a felony and as a misdemeanor (Penal Law, §§ 1751, 1751-a), and imposing sentence upon him as a second felony offender. Judgment reversed on the law and a new trial granted. The findings of fact implicit in the jury’s verdict have not been considered. As in People v. Phonveille (22 A D 2d 814, 815), we think that under the facts and circumstances here presented, the trial court committed reversible error by reason of the limitations which it placed upon defendant’s cross-examination of Officer Waterman with respect to a previous purchase of narcotics made on July 10, 1962. As stated in the Phonveille ease (supra): “ On cross-examination of such a witness, the defendant should be given wide scope in probing his- credibility with respect to the most relevant issue in the case (People v. Ramistella, 306 N. Y. 379; People v. Boras, 9 A D 2d 920).” Beldock, P. J., Ughetta, Christ, Hopkins and Benjamin, JJ., concur.